Appellants have filed a petition for reargument, in which they ask that this court allow an amendment of the complaint setting forth as additional facts that, prior to December 1, 1922, the defendants' creditors acquired the life estate of Mrs. Fuller, took possession of the land in question and were continuously in possession until long after December 26, 1922.
They state that by reason of an oversight these facts were not pleaded and that, if pleaded and proved, appellants are entitled to the relief demanded in their complaint.
The application for leave to amend should be made to the lower court after the remittitur goes down. The appellants should have *Page 167 
an opportunity to be heard upon the legal questions which will then be presented, but this court should not consider them before the district court has passed on them.
These questions should be determined unaffected by anything said in the opinion heretofore filed and nothing contained therein will be taken as controlling the decision of the new question which will arise if the complaint is amended as indicated.
The petition for reargument is denied.